Citation Nr: 0023966	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2. Entitlement to service connection for a gastrointestinal 
disorder, to include irritable colon syndrome.  

3. Entitlement to service connection for a gastrointestinal 
disorder, to include irritable colon syndrome, claimed as 
a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
November 1994.  She served in the Persian Gulf area during 
Operation Desert Storm, and was awarded the Southwest Asia 
Service Medal, with 3 service stars, and the Kuwait 
Liberation Medal.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1995 rating action, in 
which the RO denied, inter alia, the veteran's claim for 
service connection for irritable colon syndrome.  The veteran 
filed an NOD that same month, and an SOC was issued in 
November 1995.  The veteran filed a substantive appeal in 
January 1996.  In May 1996, the veteran testified before a 
Hearing Officer at the VARO in Detroit.  A supplemental 
statement of the case (SSOC), was issued in January 1997.  
Subsequently, the veteran's appeal came before the Board, 
which, in a February 1999 decision, remanded the appeal for 
additional development.  An SSOC was later issued, in May 
2000.  

The Board notes that the issue of a right knee disorder will 
be discussed in the Remand section of this decision.  

In addition to the foregoing, we are cognizant that, in her 
June 1995 NOD, the veteran requested separate ratings for 
claimed dental and facial disorders resulting from treatment 
for her service-connected bilateral jaw disorder 
(temporomandibular joint syndrome).  She also complained of 
earaches.  Those issues are not before the Board at this 
time, and they are referred to the RO for development and 
adjudicative action as is deemed appropriate.  

Furthermore, the veteran, during her personal hearing in May 
1996, expressed a desire to establish entitlement to service 
connection for a painful scar as due to a skin graft of the 
right leg, as well as headaches, both claimed as secondary to 
her service-connected bilateral jaw disorder.  An VA medical 
examination was scheduled for October 1997, and the veteran 
failed to report.  While the RO entered a decision with 
respect to these matters in January 1998, they have not been 
developed for appellate consideration, and are therefore not 
before the Board.  

Finally, the Board is aware that the veteran had perfected an 
appeal for a rating in excess of 30 percent for her service-
connected bilateral jaw disorder.  In a January 1997 rating 
action, the veteran's disability rating was increased to 40 
percent, the highest available rating under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905, for "Temporomandibular 
articulation, limited motion of".  In its decision, the RO 
noted that the increase was considered to have satisfied the 
veteran's appeal.  No further contention or appeal has been 
raised by the veteran or her representative with respect to 
this issue, and, accordingly, the Board finds it is no longer 
in appellate status.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in May 1999, the veteran reported that 
she was not suffering from any gastrointestinal problems, 
and that her previous problems had resolved in 1997.  

3. There is no evidence of a current gastrointestinal 
disorder, illness, or associated symptoms.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a gastrointestinal disorder, either on 
a direct basis or due to a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that she sought treatment, in July 1990, for abdominal 
cramps.  The examiner's assessment was heat cramps.  In 
October 1990, the veteran again sought treatment, complaining 
of "old crampy pain of 6-day duration."  The veteran denied 
vomiting, diarrhea, or constipation, but reported mild 
anorexia and nausea.  She also reported that her last 
menstrual cycle had been regular.  The diagnosis was urinary 
tract infection (UTI).  

Thereafter, in July 1991, the veteran was treated for stomach 
pain with severe vomiting.  There was mild, diffuse 
tenderness in her abdomen.  The examiner's assessment was VGE 
(viral gastroenteritis).  Later that month, the veteran again 
sought treatment, complaining of abdominal pain after eating.  
Her abdomen was noted as positive for epigastric pain.  The 
examiner's assessment was PUD (peptic ulcer disease) versus 
GERD (gastroesophageal reflux disease).  In August 1991, the 
veteran was treated for stomach discomfort, complaining of 
nausea and vomiting during physical training (PT).  She noted 
that she felt acid coming up, with some improvement using 
Zantac.  The veteran stated that the cramps would eventually 
go away on their own.  The examiner's assessment was "GERD 
in runner."  The treatment plan included using Zantac and 
Mylanta, and the veteran was advised to alter her physical 
training.  Later that month, a treatment note reported that 
the veteran was asymptomatic for symptoms.  

In September 1991 the veteran was noted to have intermittent 
GERD symptoms.  She underwent a "Barium Swallow" test, 
which was reported to be within normal limits.  A 
radiographic report (upper GI series), dated that same month, 
was also reported normal.  In an October 1991 treatment note, 
the veteran was noted to have minimal GERD symptoms, mainly 
at night, and the assessment was mild GERD symptoms.  

Thereafter, in April 1992, the veteran sought treatment for 
abdominal pain, noting that eating made her nauseous, that 
she had been vomiting since the night before, and that she 
had stomach cramps.  The veteran's abdomen was reported soft 
and tender in the epigastrium.  The examiner's assessment was 
bacterial gastroenteritis.  Two days later, the veteran 
reported her symptoms gone; the examiner's assessment was 
resolved viral syndrome.  In August 1993, the veteran again 
sought treatment for abdominal cramping.  The examiner noted 
that she was taking Valium, Tylenol, and Motrin, to help 
alleviate pain associated with temporomandibular joint 
syndrome.  The assessment was reaction to medicine 
combination.  The treatment plan noted that the veteran 
should try to increase her solid food intake, for a coating 
mechanism.  

In January 1994, the veteran was treated for low abdominal 
pain, which she reported as being intermittent cramping.  She 
denied blood in her stool, hematochezia, or hematemesis.  The 
examiner noted reports of vague tenderness to palpation of 
the abdomen.  The assessment was abdominal pain of unknown 
cause.  
The veteran was seen again later that month for similar 
symptomatology, which included cramping sensations in the 
lower abdomen, fever, chills, and sweats.  There were no 
reports of bleeding, diarrhea, or constipation.  The 
examiner's clinical assessment was pregnancy associated 
symptoms.  Thereafter, in August 1994, during service medical 
board proceedings, the veteran underwent a medical 
examination.  No complaints or findings with respect to a 
gastrointestinal disorder or illness were reported.  

In December 1994, following her release from active service, 
the veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which she filed 
a claim, inter alia, for service connection for irritable 
colon syndrome.  

In April 1995, the veteran was medically examined for VA 
purposes.  She reported that, following her return from Saudi 
Arabia, she had experienced difficulty with her bowels, which 
primarily involved cramps and constipation, but no diarrhea.  
She also reported substernal distress and occasionally 
awakening at night with heartburn.  The examiner noted that 
there was nothing historical to suggest the veteran was 
suffering from irritable bowel (colon) syndrome.  Upon 
physical examination, the veteran's digestive system was 
reported normal; a CBC (complete blood count), sedimentation 
rate, urinalysis, and chemistry screening profile were also 
found within normal limits.  An associated radiographic study 
revealed a small hiatal hernia with some reflux noted.  The 
examiner's assessment included hiatal hernia with 
gastroesophageal reflux.  It was also noted that, "symptoms 
relative to irritable bowel syndrome have subsided."

In a June 1995 rating decision, the RO denied the veteran's 
claim for irritable bowel syndrome.  That same month, the 
veteran filed an NOD, in which she reported that she had been 
told in service that her bowel problems were due to a virus, 
and that she still had periodic trouble with her colon.  

In May 1996, the veteran testified before a Hearing Officer 
at the VARO in Detroit.  She reported that her bowel problem 
first presented itself following her return from the Persian 
Gulf.  She noted that she had had to change her diet, and 
that she suffered from stomach cramps, considerable 
heartburn, and a lot of discomfort, which flared up 
intermittently.  The veteran stated that, following her 
return from the Persian Gulf theater, she had been examined, 
and was told that her clinical problem might be related to 
the Persian Gulf, but that it was too early for the doctors 
to know.  

Following the Board's February 1999 decision, the veteran 
underwent VA medical examination in May 1999.  The veteran 
noted her service medical history, reporting her abdominal 
symptoms as frequent constipation, for three to four days' 
duration.  She denied having had any problem with diarrhea, 
and would suffer from cramping on and off in the lower half 
of her abdomen, but with no other pain.  She also denied any 
vomiting, weight loss or gain, or nausea, and reported never 
receiving any treatment for her gastrointestinal problems 
outside the military.  The veteran further reported that her 
symptoms had gradually resolved and, by 1997, were gone, 
following a change in her diet.  At the time of examination, 
the veteran reported no abdominal complaints or current 
treatment.  On clinical evaluation, there was no evidence of 
distress, with normal active bowel sounds, and no other 
significant findings.  The examiner's diagnosis was history 
of irritable bowel syndrome with lower abdominal cramping and 
recurrent constipation while in the service, with no current 
residual; as well as history of GERD while in service, with 
no current residual.  

II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Following a review of the evidence and applicable 
regulations, the Board finds the veteran has not submitted a 
well-grounded claim, on a direct basis, for a 
gastrointestinal disorder, to include irritable colon 
syndrome.  In reaching this conclusion, we note that, during 
service, the veteran was treated for gastroenteritis as well 
as possible PUD and GERD.  At separation, there were no 
complaints or findings for any gastrointestinal distress.  
Since separation, the veteran had reported suffering from 
constipation and cramping.  However, on VA examination in May 
1999, she reported that her gastrointestinal symptoms had 
resolved in 1997, following a change in her diet.  At the 
time of examination, the veteran reported no abdominal 
complaints and no current medical treatment.  On clinical 
evaluation, there was no evidence of distress, with normal 
active bowel sounds, and no other significant findings.  The 
examiner's diagnosis was history of irritable bowel syndrome 
with lower abdominal cramping and recurrent constipation 
while in the service, with no current residual; as well as 
history of GERD while in service, with no current residual.  
Thus, there is a lack of evidence of a current 
gastrointestinal disorder.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there is a lack of 
clinical evidence that the veteran currently suffers from a 
gastrointestinal disorder.  Therefore, section 3.303(b) is 
not applicable to his claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there is a lack of 
clinical evidence that the veteran currently suffers from a 
gastrointestinal disorder.  Thus, the veteran cannot, in this 
case, establish service connection through 38 C.F.R. 
§ 3.303(b).

The Board thus concludes, given the lack of competent medical 
evidence of a current gastrointestinal disorder, that the 
veteran has not satisfied the threshold requirement for a 
well-grounded claim; there has not been a showing of a 
medical diagnosis of a current disability, and, in the 
absence of that element, the nexus issue does not even arise.  
As the Court has noted elsewhere, "in the absence of proof 
of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  The Board 
therefore concludes that, the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection for a gastrointestinal disorder, as 
imposed by 38 U.S.C.A. § 5107(a).  

The Board notes that our decision as to the existence of a 
disability and its medical causation must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran currently suffers from a 
gastrointestinal disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  See Harris v. West, 11 
Vet.App. 456, 461 (1998); Rabideau, Montgomery, supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting her own testimony, because, as a lay person, she 
is not competent to offer medical opinions.  See, e.g., 
Voerth v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, cannot form the basis of a well-grounded 
claim."); Bostain v. West, 11 Vet.App. 124, 127 (1998), 
citing Espiritu, supra.  See also Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen her 
claim for a gastrointestinal disorder, regardless of the fact 
that she currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a gastrointestinal disorder, on a direct basis, must be 
denied.  See Epps v. Gober, supra.

As to the veteran's specific claim regarding a 
gastrointestinal disorder as due to an undiagnosed illness, 
the Board notes that, upon enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, at 38 U.S.C.A. § 1117, 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable 
of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, 
or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above 
these locations.

38 C.F.R. § 3.317 (1999).

As noted above, well-established judicial caselaw mandates 
that, for a service-connection claim to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps and Caluza, 
supra.  

The Board recognizes that service connection under the 
special provisions of law pertaining to Persian Gulf War 
veterans requires a slightly different analysis, because, by 
definition, an undiagnosed illness is different from a 
diagnosed disability.  The VA General Counsel had determined 
that a well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 generally required the 
submission of some evidence of:

(1)  active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2)  the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3)  an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4)  a nexus between the chronic disability and 
the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Court of Appeals for Veterans Claims has recently held 
that, in order for a veteran to establish a well-grounded 
claim pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a 
claimant need only present some evidence (1) that he or she 
is "a Persian Gulf veteran"; (2) exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) that the signs or symptoms became 
manifest either during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later that December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." See Neumann v. West, ___ Vet. App.___, No. 98-
1410 (July 21, 2000).  

The Court declined to adopt the VA General Counsel opinion, 
holding that, if the requirements of the regulation 
[38 U.S.C. § 1117 and 38 C.F.R. § 3.317] were established, it 
would be, at best, illogical to require a veteran to obtain a 
medical opinion that his or her symptoms were causally 
related to some unknown, undiagnosed, and undiagnosable 
condition.  Neumann, supra.  

Therefore, this case will be decided with the Court's holding 
in Neumann as to well groundedness in mind.  On the question 
of the applicability of 38 C.F.R. § 3.317, we note that the 
veteran did serve in the Southwest Asia theater of operations 
during the Persian Gulf War.  While she had originally 
contended suffering from gastrointestinal problems post 
service, she has since reported that those same problems 
cleared up in 1997, and that she is currently not suffering 
from any gastrointestinal disorder, illness, or symptoms.  
Hence, there is a lack of evidence of a current disability, 
illness, or associated symptoms.  Thus, we find, given the 
veteran's reporting of her current condition, and clinical 
evidence on VA examination in May 1999, that the veteran has 
not submitted a well-grounded claim under the Persian Gulf 
legislation.  See Neumann, supra.  Therefore, her claim for a 
gastrointestinal disorder, as a manifestation of an 
undiagnosed illness, is denied.  

Finally, the Board is aware that the RO has never adjudicated 
a claim for a gastrointestinal disorder, as a manifestation 
of an undiagnosed illness, even though that issue was 
identified by the Board in its February 1999 decision, in 
which it cited the appropriate governing regulations.  The 
Court has held that, if action by the Board involves a 
question not previously adjudicated by the RO, and such 
action could be prejudicial to the veteran, further due 
process must be provided.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

In this instance, the veteran is no longer suffering from any 
disorder, illness, or symptoms associated with 
gastrointestinal distress.  Therefore, after reviewing the 
record, the Board can find no reason that a remand of the 
veteran's appeal, for consideration by the RO of the issue 
pertaining to undiagnosed illness, would be judicially 
expedient or otherwise result in a different finding.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet.App. 203, 207 (1999) (en banc); 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).


ORDER 

Entitlement to service connection for a gastrointestinal 
disorder, either on a direct basis or as a manifestation of 
an undiagnosed illness, is denied.  


REMAND

With respect to the veteran's right knee, we note that her 
service medical history documents numerous complaints of 
right knee pain and stiffness, with medical treatment to 
include physical therapy.  At separation, there were no 
complaints or findings of a right knee disorder.  

A month following her separation from service, the veteran 
filed a claim for service connection for a right knee 
disorder.  On VA examination in April 1995, the veteran 
reported that she had injured her knee prior to service, and 
that arthroscopic surgery had provided her essentially 
complete relief.  She noted that she had re-injured the knee 
in service, and that currently the knee still would become 
stiff at times, with occasional swelling if she was very 
active.  The veteran indicated that her right knee had never 
become hot or red, and that she was currently taking no 
medication.  An associated radiographic study reported a 
normal right knee.  The examiner's diagnosis was pain in 
right knee, no cause found.  

The veteran was subsequently re-examined in May 1999; she 
reported her service medical history, and reported that, 
about once a month since 1992, she had suffered from right 
knee stiffness and tightness around the medial and lateral 
parapatellar regions.  The stiffness was alleviated by 
stretching and strengthening exercises, riding a bicycle two 
miles a week, and ice massages.  She reported no pain, 
swelling, loss of range of motion, locking, instability, or 
fatigability.  The veteran was noted not to wear a knee 
brace, use a cane, or wear corrective shoes.  She reported 
that her right knee did not interfere with her daily 
activities or her job, and that she had not received any 
treatment for her right knee since May 1996.  

On clinical evaluation, the veteran's ambulation was found 
normal, and her right knee exhibited no deformity, effusion, 
redness, heat, or tenderness.  There was a full range of 
motion without guarding or movement, and no ligament laxity.  
There was some crepitus over the anterior patella with 
flexion, but no pain evidenced with ballottement or side-to-
side movement of the patella.  The examiner noted that she 
wished an X-ray of the veteran's right knee, and would also 
request a range of motion study from physical therapy during 
which a goniometer had been used.  The examiner's diagnosis 
was intermittent right parapatellar stiffness, without pain, 
possible syndrome of patellar subluxation.  The examiner 
further noted that the veteran had no positive physical 
examination findings, but that the lack of findings was not 
necessary to establish the diagnosis, which was common in 
females.  Furthermore, the examiner opined that the anterior 
condition was independent of the cartilage injury prior to 
service, which showed no residual.  We note, in addition, 
that the file contains what appears to be a goniometer study, 
revealing a full range of motion of the veteran's right knee.  
No X-ray study, however, is of record.  

The Board is cognizant that, in our February 1999 Remand 
order, we requested that the VA examiner's report fully set 
forth all current complaints, pertinent clinical findings, 
and diagnoses.  In this respect, the May 1999 VA examination 
report reflected the examiner's intention to review an X-ray 
of the veteran's right knee.  The Board notes that no X-ray 
is of record.  We are unsure as to the examiner's reason for 
requesting the X-ray, and whether additional pertinent 
clinical findings would be revealed through a radiographic 
study, given the veteran's medical history and current 
complaints.  

We note that a remand by the Board confers on the appellant 
or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  See Stegall v. West, 11 
Vet.App. 268 (1998).  In this instance, given that the 
examiner requested an X-ray of the veteran's right knee, and 
one is not of record, and such a diagnostic study could 
potentially reveal pertinent clinical evidence, the Board 
believes that an X-ray of the veteran's right knee should be 
undertaken.  Additionally, a finding should be made as to 
whether the veteran does or does not suffer from a current 
right knee disability, and, if a knee disability is present, 
whether it is related to service.  Furthermore, if the VA 
examiner who conducted the veteran's examination in May 1999 
is available, she should be asked to render these findings.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
claim for service connection for a right knee disorder is 
REMANDED to the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for a right knee disorder.  
The RO should request that the veteran 
furnish signed authorizations for release 
to the VA of medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
treatment records, and any additional VA 
medical records not already on file which 
may exist, and incorporate them into the 
claims folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate and 
determine whether she suffers from a right 
knee disorder.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  All requested tests should be 
conducted.  In addition, the examiner 
should state the etiology of any pain, and 
whether such pain claimed by the veteran 
is supported by adequate pathology, or 
evidenced by visible behavior on motion or 
palpation.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  In particular, the examiner 
should comment upon whether the veteran 
currently suffers from a right knee 
disability, and its relationship, if any, 
to service.  

3. Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.  

4. Regarding the importance of the 
examination to be scheduled in connection 
with this remand, and of any other 
evidence requested, the veteran is hereby 
advised that a failure to report for an 
examination without good cause, or failing 
to assist in providing other evidence 
deemed necessary, could lead to adverse 
action on her claim.  38 C.F.R. §§ 3.158, 
3.655 (1999).  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim for a right knee disorder.  
If action taken remains adverse to the 
veteran, she and her accredited 
representative should be furnished an SSOC 
concerning all evidence added to the 
record since the last SSOC.  Subsequently, 
the veteran and her representative should 
be given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

